DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 4/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,931,493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 11 and 21 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2017/0134203 and US 2016/0182270. 
The improvement comprises:
US 2017/0134203 is considered as the closest prior art that teaches a communication method (Fig.7) comprising:
producing a set of K outputs (Fig.7 elements 702 and 703 and para.108, where the Conjugate symmetric operation 702 generates two sets of outputs, all real to Ms-point DFT 703, upper one and all imaginary (conjugate) to Ms-point DFT 703, lower one, and K=2Ms) that include K/2 real components and K/2 imaginary components from K complex symbols (para.108, where K/2=Ms); 
performing a Fourier transform operation on the 2Ms outputs to produce 2Ms Fourier transform outputs (Fig.7 elements 703, where K Fourier transform outputs = 2Ms Fourier transform outputs); 
multiplying each of J of the K Fourier transform outputs with a respective one of J non-zero coefficients (Fig.7 elements θ1, n – θMs, n and θ1, n – θMs-1, n), wherein the J nonzero coefficients represent a frequency response of a conjugate symmetrical pulse shape (Fig.7 elements θ1, n – θMs, n and θ1, n – θMs-1, n and para.86), to produce J outputs (Fig.7 elements θ1, n – θMs, n and θ1, n – θMs-1, n and para.86); 
performing an inverse Fourier transform operation on the J outputs to produce an inverse Fourier transform output (Fig.7 element 705 and para.108); and 
outputting the inverse Fourier transform output (Fig.7 elements 706 and 707 outputs and para.108).
US 2017/0134203 further teaches a communication method (Fig.4) comprising:
performing a Fourier transform operation on K complex symbols to produce K Fourier transform outputs (Fig.4 element 402 and para.97, where K=2Ms);
producing a set of K outputs that include Ms real components and K imaginary components from the Ms Fourier transform outputs (Fig.4 elements 403 and 404 and para.99);
multiplying each of J of the K outputs with a respective one of J non-zero coefficients (Fig.4 elements θ1, n – θMs, n and θ1, n – θMs-1, n), wherein the J non-zero coefficients represent a frequency response of a conjugate symmetrical (Fig.4 elements θ1, n – θMs, n and θ1, n – θMs-1, n and para.86), to produce J outputs (Fig.4 elements θ1, n – θMs, n and θ1, n – θMs-1, n and para.86);
performing an inverse Fourier transform operation on the J outputs to produce an inverse Fourier transform output (Fig.4 element 406 and para.101); and
outputting the inverse Fourier transform output (Fig.4 elements 407 and 408 outputs and para.101).

US 2016/0182270 teaches a method, the method (Fig.1 element 100) comprising: 
 representing a data symbol sequence a(n) with n=1, 2, .  . . , N, comprising a length of N data symbols by a number of N sampling points of a waveform or signal (Fig.1 step 102 and para.39);
passing the data symbol sequence a(n) through a Digital Fourier Transformation comprising N sampling points (Fig.1 step 104 and para.39); 
wherein the result of the N-DFT is a spectrum, i.e., frequency domain representation, of the data symbol sequence a(n) comprising a number of N symbols (para.39);
mapping the spectrum with N symbols occupying a number of N subcarriers to a number of M subcarriers with M>N (Fig.1 step 105 and para.40), wherein M denotes a number of symbols of the transmitted signal in the medium to accessed for transmission (para.40);
wherein the mapping may be performed such that the obtained spectrum is a frequency domain representation of an OFDM signal which is partially occupied with the spectrum obtained by the N-DFT (Fig.1 step 104 and para.40);
repeating the obtained spectrum occupying the number, i.e., set, of N subcarriers out of the number of M available subcarriers for a number of F times in the frequency domain to obtain a repeated spectrum b(k), wherein F denotes an upsampling factor (Fig.1 step 106 and para.41);
forming the repeated spectrum to a filtered spectrum according to a filter spectrum (Fig.1 step 108 and para.45);
using an Inverse Digital Fourier Transformation comprising M symbols (M-IDFT) to obtain a filtered data sequence (Fig.1 step 112 and para.50);
mapping the output of the M-DFT to a cyclic shift to map the spectrum achieved by performing the step 116 to a desired frequency sub-band of a carrier medium (Fig.1 step 118 and para.51);
obtaining a data sequence in the time domain from the shifted spectrum in the time domain (Fig.1 step 122 and para.52); and 
adding a cyclic prefix to the obtained data sequence (Fig.1 step 124 and para.52).

With regard Claims 1, 11 and 21, US xxx in view of US xxx and further in view of US xxx fails to teach the limitation of "xxx" as recited in claims 1, 11 and 21, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 9,236,981 is cited because they are put pertinent to the radio transmission system using the generalized frequency divisional multiplexing (GFDM) method. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633